          Case 4:20-cv-00596-RDP-JHE Document 36 Filed 05/21/20 Page 1 of 2                             FILED
                                                                                               2020 May-21 PM 12:27
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 SARAIL MICHAEL ARCHILLA, et al,                    }
                                                    }
           Petitioners,                             }
                                                    }
 v.                                                 }    Case No.: 4:20-cv-00596-RDP-JHE
                                                    }
 DIANNE WITTE, et al.,                              }
                                                    }
           Respondents.                             }


                                               ORDER

          This matter is before the court on its review of Petitioners’ Amended Petition for Writ of

Habeas Corpus and Complaint for Injunctive and Declaratory Relief (Doc. # 1), which was

originally filed in Petitioner Williams’s case pending before Judge Kallon. (Case No. 4:20-cv-

00304-AKK-JHE, Doc. # 11). In light of the court’s review of that Amended Petition, it is

ORDERED as follows that on or before June 12, 2020, counsel are DIRECTED to meet and

confer, and on or before June 19, 2020, they SHALL file a joint report, addressing the following

issues:

          1.     Is Petitioner Williams a party to this case?

          2.     Should an Amended Petition, or Petitions, be filed?

          3.     Should Petitioners’ claims be severed into separate actions?

          4.     Should Petitioners’ legal claims be re-pled (particularly Counts One and Two,

                 which do not state the vehicle by which the Fifth Amendment claims are plead)?

          5.     Have Petitioners complied with Judge Kallon’s March 6, 2020 Order regarding

                 deficient pleading in Case No. 4:20-cv-00304-AKK-JHE? That is, have Petitioners

                 filed applications to proceed in forma pauperis or paid the filing fee of $5.00?
Case 4:20-cv-00596-RDP-JHE Document 36 Filed 05/21/20 Page 2 of 2



         Petitioners were warned that failure to correct that deficiency within thirty days of

         March 6, 2020 would result in dismissal for want of prosecution. (See Case No.

         4:20-cv-00304-AKK-JHE, Doc. # 4).

6.       How do matters occurring in Fraihat v. U.S. Immigr. & Customs Enf’t, 2020 WL

         1932570 (C.D. Cal. Apr. 20, 2020) impact Petitioners’ Rehabilitation Act claims?

7.       Have Petitioners Williams (who has a case before Judge Kallon) and Hernandez

         (who is a party in Fraihat), and possibly other Petitioners, impermissibly split their

         claims? See Vanover v. NCO Financial Services, Inc., 857 F.3d 833, 843 (11th Cir.

         2017). In particular, do other Petitioners have pending Zadvydas1 claims?

8.       Based on the court’s May 15, 2020 Memorandum Opinion, should Petitioners’

         Section 2241 claims be dismissed for lack of jurisdiction?

9.       How this case should proceed?

10.      Along with their Joint Report, the parties should include a Federal Rule of Civil

         Procedure 26(f) Report.

DONE and ORDERED this May 21, 2020.



                                        _________________________________
                                        R. DAVID PROCTOR
                                        UNITED STATES DISTRICT JUDGE




1
    Zadvydas v. Davis, 533 U.S. 678 (2001).


                                           2
